Citation Nr: 1616272	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  12-33 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and R.R.


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

A hearing was held before the undersigned in February 2016.  A transcript of the hearing is of record.  At the hearing, the Veteran waived RO initial consideration of any evidence added to the record since the November 2012 statement of the case.

The Veteran had also initiated appeals seeking increased ratings for anxiety disorder and bilateral hearing loss.  However, the Veteran specifically noted on his December 2012 VA Form 9, Substantive Appeal, that he was only appealing the matter of entitlement to TDIU.  He also reiterated his desire to appeal only the denial of TDIU at the February 2016 hearing.  Board Hearing Tr. at 2.  Hence, the matters seeking increased ratings for anxiety disorder and bilateral hearing loss are not before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran contends that he is unemployable due to his service-connected disabilities.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If a Veteran fails to meet the schedular requirements, an extraschedular rating is for consideration where the Veteran is nonetheless unemployable due to service-connected disability.  38 C.F.R. § 4.16(b).  

The Veteran is service-connected for anxiety disorder, rated 50 percent, tinnitus, rated 10 percent, and bilateral hearing loss, rated noncompensable.  Therefore, his disabilities do not currently meet the schedular criteria for TDIU.  

A July 1996 Social Security Administration (SSA) Disability Determination and Transmittal reflects SSA awarded the Veteran disability benefits beginning in February 1994 based on a primary disability of "disorders of the back" and a secondary disability of depression.  The Veteran's back disability is not a service-connected disability, and thus, cannot be considered for purposes of determining entitlement to TDIU.  The SSA determination found that the Veteran's mental impairments caused him moderate limitations.  

At his February 2016 hearing, the Veteran indicated that his service-connected disabilities had worsened since his most recent August 2009 VA examinations.  In particular, he testified that his psychiatric disability prevented him from securing and maintaining employment because of symptoms of anxiety and his inability to be around people.  Board Hearing Tr. at 9-10, 14.  

At the time of the August 2009 VA psychiatric examination, the examiner noted that the Veteran had left his last job in 2006 by mutual agreement because of conflicts with his supervisors and customers.  The examiner noted, however, that records indicated the Veteran was not able to continue working because of aneurysms in both legs.  In this regard, the record contains a January 2009 VA psychiatric note which reflects that the Veteran had been working until March 2008 when it was discovered that he had aneurysms in both legs.  

The August 2009 VA audiological examiner concluded that the Veteran's hearing loss was not anticipated to cause significant functional impairment because of good word recognition abilities.

As the evidence indicates the Veteran's disabilities may have worsened since the most recent August 2009 VA examination, remand for updated examinations that address the Veteran's functional impairment is necessary. 

Additionally, the record reflects the Veteran receives VA treatment for his service-connected disabilities.  The most recent VA treatment records are from April 2012.  Therefore, any updated pertinent VA records should be obtained and associated with the claims file on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any pertinent VA treatment records from April 2012 to the present.

2.  Schedule the Veteran for a VA psychiatric examination to evaluate the severity of the Veteran's service-connected psychiatric disability.  The claims folder should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail. 

After review of the claims file, the examiner should describe the functional impairment caused by the Veteran's service-connected psychiatric disability.    

The examiner is requested to provide a complete rationale for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Schedule the Veteran for a VA audiological examination to evaluate the severity of the Veteran's tinnitus and bilateral hearing loss.  The claims folder should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail. 
After review of the claims file, the examiner should describe the functional impairment caused by the Veteran's tinnitus and bilateral hearing loss.    

The examiner is requested to provide a complete rationale for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  After completing the above, and any other development deemed necessary (including referring the claim to VA's Director of Compensation Service, for extraschedular consideration under 38 C.F.R. § 4.16(b), if the schedular criteria remain unmet and if otherwise deemed necessary), readjudicate the Veteran's claim based on the entirety of the evidence. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




